DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment, reply and IDS filed November 16, 2022 have been received and entered into the case. Claims 1 – 19, 21 – 24, 26 – 30 are pending and have been considered on the merits. All arguments have been fully considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 16, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
Previous rejections over claims 1 – 19, 21 – 24, 26 – 30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn due to applicant’s amendment canceling the recitations of “non-dairy beef or feedlot cow or steer”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to applicant’s amendment canceling the recitations of “non-dairy beef or feedlot cow or steer”.
Claim 14 is drawn to a method for improving a desirable trait in a ruminant, however is rendered indefinite because the claim appears to change the microbial composition of claim 1, rather than further define the composition. Claim 1 recites the method administering a microbial composition comprising a bacteria sharing 97% identity with SEQ ID 75; while claim 14 recites the microbial composition comprises B-67553, B-67550 and/or B-67552. Applicant may overcome this rejection by inserting “further” after the recitation of “composition” in line 1.

Claim Interpretation
The instant claims are drawn to methods of treating a non dairy beef or feedlot cow or steer, wherein the method comprises administering bacteria of particular SEQ IDs or deposit numbers.  The claims do not recite any particular genus or species tied to the sequences or deposit numbers.  In reference to the Tables 1 and 2 of the instant specification, the instant SEQ IDs and deposit number are interpreted as:
SEQ ID NO: 17, 5457; B-67553; Coprococcus catus;
SEQ ID NO: 75, 5644; B-67550; Succinivibrio dextrinosolvens;
SEQ ID NO: 86, 5709; B-67552; Prevotella albensis.

Claim Rejections - 35 USC § 103
Previous rejections under 35 U.S.C. 103 are withdrawn due to applicant’s amendment and reply. Specifically, independent claim 1 is limited to administering a microbial composition comprising a single population of bacteria sharing 97% sequence identity with SEQ ID 75, interpreted as a Succinivibrio dextrinosolvens based on Tables 1 and 2 of the specification. The prior art does not teach or suggest administering the claimed microbe to ruminants in a method for improving desirable traits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 18, 22 – 23, 26 – 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 12, 15, 22 – 32 of copending Application No. 16/920 997 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the methods are both drawn to administering the same bacteria to the same treating population wherein the same traits are improved (claim 28 of the copending application recite those of the instant specification, 00268). The claims all require the same formulation to be administered, with the same amount of cells and overlapping traits being improved.  As such, the various intended results of the method must also occur.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant argues that the copending application does not administer the same microbes for the same use and is therefore not obvious.
However, these arguments fail to persuade. The copending claims recite administering a microbial composition in amounts effective to improve feed utilization, digestibility, and polysaccharide and lignin degradation; increase fatty acid concentration in the rumen, pH balance of the rumen, reduce methane emissions, reduce manure production, improve dry matter intake and improve efficiency of nitrogen utilization (cl.28), each trait identified as the desirable trait of the instant method (instant specification para 00268). Note that in the copending application, the claimed microbe having 97% identity with SEQ ID 2045 and 2051 is the same as the instantly claimed 97% identity to SEQ ID 75.
For these reasons, the claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUTH A DAVIS/Primary Examiner, Art Unit 1699